Exhibit 10.3

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 3,
2019, effective as of May 3, 2019, by and among CONDOR HOSPITALITY LIMITED
PARTNERSHIP, a Virginia limited partnership (“Borrower”), the undersigned
parties to this Amendment executing as “Guarantors” (hereinafter referred to
individually as “Guarantor” and collectively as “Guarantors”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), THE HUNTINGTON NATIONAL BANK (“Huntington”), BMO HARRIS
BANK N.A. (“BMO”; KeyBank, Huntington and BMO collectively, the “Lenders”), and
KeyBank as Agent for itself and the other Lenders from time to time a party to
the Credit Agreement (as hereinafter defined) (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent, KeyBank and the lenders party thereto are parties
to that certain Credit Agreement dated as of March 1, 2017, as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
May 11, 2017 (the “First Amendment”), as amended by that certain Second
Amendment to Credit Agreement dated as of December 13, 2017 (the “Second
Amendment”), and as amended by that certain Third Amendment to Credit Agreement
dated as of March 8, 2019 (the “Third Amendment”) (as such Credit Agreement, as
amended by the First Amendment, the Second Amendment and the Third Amendment,
may be further varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified or amended from time to time, the “Credit
Agreement”);

WHEREAS, certain of the Guarantors executed and delivered to Agent that certain
Unconditional Guaranty of Payment and Performance dated as of March 1, 2017, as
amended by the First Amendment (as such Guaranty, as amended by the First
Amendment, may be further varied, extended, supplemented, consolidated,
replaced, increased, renewed, modified or amended from time to time, the
“Guaranty”);

WHEREAS, Borrower and certain of the Guarantors executed and delivered to Agent
that certain Cash Collateral Account Agreement dated as of March 1, 2017, as
amended by that certain First Amendment to Cash Collateral Account Agreement
dated as of March 24, 2017, as amended by the First Amendment, as amended by
that certain Second Amendment to Cash Collateral Account Agreement dated as of
June 21, 2017, as amended by that certain Third Amendment to Cash Collateral
Account Agreement dated as of August 31, 2017, as amended by that certain Fourth
Amendment to Cash Collateral Account Agreement dated as of January 18, 2018, and
as amended by that certain Fifth Amendment to Cash Collateral Account Agreement
dated as of February 21, 2018 (as the same may be further varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Cash Collateral Agreement”);

WHEREAS, CDOR TLH Magnolia, LLC, TRS TLH Magnolia, LLC, CDOR LEX Lowry, LLC, TRS
LEX Lowry, LLC, CDOR AUS Louis, LLC and TRS AUS Louis, LLC have become a party
to the Guaranty and the Cash Collateral Agreement pursuant to that certain
Joinder Agreement dated March 24, 2017; and





110803043\V-5

 

--------------------------------------------------------------------------------

 

WHEREAS CDOR MCO Village, LLC and TRS MCO Village, LLC have become a party to
the Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated June 21, 2017; and

WHEREAS, CDOR ELP Edge, LLC, TRS ELP Edge, LLC, CDOR AUS Casey, LLC and TRS AUS
Casey, LLC have become a party to the Guaranty and the Cash Collateral Agreement
pursuant to that certain Joinder Agreement dated August 31, 2017; and

WHEREAS, CDOR AUS Tech, LLC and TRS AUS Tech, LLC have become a party to the
Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated January 17, 2018; and

WHEREAS, CDOR CHS Holiday, LLC and TRS CHS Holiday, LLC have become a party to
the Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated February 21, 2018; and

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
undersigned Lenders have consented to such modifications, subject to the
execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

Definitions

.  Capitalized terms used in this Amendment, but which are not otherwise
expressly defined in this Amendment, shall have the respective meanings given
thereto in the Credit Agreement.

Modifications of the Credit Agreement

.  The Borrower, Agent and the Lenders do hereby modify and amend the Credit
Agreement as follows:

(a)By deleting in their entirety the definitions of “Maturity Date” and
“Mortgage Collateral Requirement” appearing in §1.1 of the Credit Agreement and
inserting in lieu thereof the following:

“Maturity Date.  October 1, 2020, as the same may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

Mortgage Collateral Requirement.  The Mortgage Collateral Requirement shall be
deemed to be satisfied the first time that (a) there are twelve (12) Tier I
Properties that are Borrowing Base Properties included in the calculation of
Borrowing Base Availability that are encumbered by Mortgages and (b)
notwithstanding the preceding clause (a), Borrower has also obtained the written
approval of all of the Lenders to the Mortgage Collateral Requirement
occurring.”

(b)By deleting in its entirety the first (1st) sentence of §2.11(a) of the
Credit Agreement, and inserting in lieu thereof the following:





2

110803043\V-5 

 

--------------------------------------------------------------------------------

 

“Provided that no Default or Event of Default has occurred and is continuing and
Borrower has obtained the prior written approval of all of the Lenders to
increase the Total Commitment, subject to the terms and conditions set forth in
this §2.11, the Borrower shall have the option at any time and from time to time
prior to the Maturity Date to request an increase in the Total Commitment to not
more than $400,000,000.00 by giving written notice to the Agent (an “Increase
Notice”; and the amount of such requested increase is the “Commitment
Increase”), provided that any such individual increase must be in a minimum
amount of $10,000,000.00 and increments of $5,000,000.00 in excess thereof.” 

(c)By deleting the word “or” appearing at the end of clause (k) of §27 of the
Credit Agreement, by deleting the period appearing at the end of clause (l) of
§27 of the Credit Agreement and inserting in lieu thereof the following: “, or
(m) an amendment of the definition of Change of Control or waiver of any Change
of Control.”

References to Credit Agreement

.  All references in the Loan Documents to the Credit Agreement shall be deemed
a reference to the Credit Agreement as modified and amended herein.

Consent of Guarantors

.  By execution of this Amendment, Guarantors hereby expressly consent to the
modifications and amendments relating to the Credit Agreement as set forth
herein and the execution and delivery of and any other agreements contemplated
hereby, and Borrower and Guarantors hereby acknowledge, represent and agree that
the Credit Agreement, as modified and amended herein, and the other Loan
Documents, as the same may be modified in connection with this Amendment, remain
in full force and effect and constitute the valid and legally binding obligation
of Borrower and Guarantors, respectively, enforceable against such Persons in
accordance with their respective terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity, and that the Guaranty extends to and applies to
the foregoing documents as modified and amended.

Representations

.  Borrower and Guarantors represent and warrant to Agent and the Lenders as
follows as of the date of this Amendment:

Authorization

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of such Persons, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which any of such Persons is subject or any judgment, order, writ, injunction,
license or permit applicable to such Persons, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any of such Persons or any of
its properties, (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of such
Persons other than the liens and encumbrances in favor of the Agent contemplated
by this Amendment and the other Loan Documents, and (vi) do not require any
approval or consent of any Person other than those already obtained and
delivered to the Agent.



3

110803043\V-5 

 

--------------------------------------------------------------------------------

 

Enforceability

.  This Amendment and each other document executed and delivered in connection
with this Amendment are the valid and legally binding obligations of Borrower
and Guarantors, enforceable in accordance with the respective terms and
provisions hereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.

Approvals

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained.

Reaffirmation

.  Each of the representations and warranties made by or on behalf of Borrower,
Guarantors or any of their respective Subsidiaries contained in this Amendment,
the Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement or this
Amendment are true in all material respects as of the date as of which they were
made and are true in all material respects as of the date hereof, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date).

No Default.  By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents immediately after the execution and delivery of this
Amendment and the other documents executed in connection herewith, and that no
Default or Event of Default has occurred and is continuing.

Waiver of Claims

.  Borrower and Guarantors acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or Letters of
Credit or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender, and each
of Borrower and Guarantors does hereby expressly waive, release and relinquish
any and all such defenses, setoffs, claims, counterclaims and causes of action,
if any.

Ratification

.  Except as hereinabove set forth, all terms, covenants and provisions of the
Credit Agreement and the other Loan Documents remain unaltered and in full force
and effect, and the parties hereto do hereby expressly ratify and confirm the
Credit Agreement and the other Loan Documents.  Nothing in this Amendment or any
other document executed in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents (including without limitation the Guaranty).  This Amendment
shall constitute a Loan Document.



4

110803043\V-5 

 

--------------------------------------------------------------------------------

 

Counterparts

.  This Amendment may be executed in any number of counterparts which shall
together constitute but one and the same agreement.

Miscellaneous

.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.

Amendments of Other Loan Documents

.  The Lenders authorized Agent to execute and deliver amendments to the other
Loan Documents as Agent deems appropriate contemporaneously with the execution
and delivery of this Amendment.

Effective Date

.  This Amendment shall be deemed effective and in full force and effect (the
“Effective Date”) upon confirmation by the Agent of the satisfaction of the
following conditions:

(a) the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
and all Lenders;

(b) Borrower shall have paid to Agent for the account of the Lenders in
immediately available funds a fee in the amount of seven and one-half (7.5)
basis points on each Lender’s Commitment with respect to this Amendment and the
extension of the Maturity Date;

(c) receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request; and

(d) the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment and the transactions contemplated hereby.

[CONTINUED ON NEXT PAGE]

 

5

110803043\V-5 

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

﻿

BORROWER:

﻿

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

By:Condor Hospitality REIT Trust, a Maryland real estate investment trust, its
general partner

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 

 

﻿

GUARANTORS:

﻿

CONDOR HOSPITALITY REIT TRUST, a
Maryland real estate investment trust

By: /s/ Jonathan J. Gantt 
Name: Jonathan J. Gantt
Title:  Vice President

 

 

﻿

CONDOR HOSPITALITY TRUST, INC., a
Maryland corporation

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt

Title:   Senior Vice President & Chief Financial Officer

 

 

﻿

TRS LEASING, INC., a Virginia corporation

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 



(Signatures Continued On Next Page)

 

Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------

 

﻿

SPPR-SOUTH BEND, LLC, a Delaware limited
liability company

By:Condor Hospitality Limited Partnership, a
Virginia limited partnership, its manager

By:Condor Hospitality REIT Trust, a Maryland
real estate investment trust, its general partner

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

 

﻿

SPPR-DOWELL, LLC, a Delaware limited liability
company

By:SPPR-Dowell Holdings, Inc., a Delaware
corporation, its manager

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

﻿

SPPR-DOWELL HOLDINGS, INC., a Delaware
corporation

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 

 



(Signatures Continued On Next Page)

 

Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------

 

﻿

SPPR-DOWELL TRS SUBSIDIARY, LLC, a
Delaware limited liability company

By:Condor Hospitality REIT Trust, a Maryland real
estate investment trust, its manager

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 

 

 

﻿

SOLOMONS BEACON INN LIMITED
PARTNERSHIP, a Maryland limited partnership

By:Solomons GP, LLC, a Delaware limited liability
company, its general partner

By: /s/ Jonathan J. Gantt 
Name: Jonathan J. Gantt
Title:   Vice President

 

 

﻿

SOLOMONS GP, LLC, a Delaware limited liability
company

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 

 

﻿

TRS SUBSIDIARY, LLC, a Delaware limited
liability company

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 

 



(Signatures Continued On Next Page)

 

Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------

 

﻿

SPPR-HOTELS, LLC, a Delaware limited liability
company

By:SPPR Holdings, Inc., a Delaware corporation, its manager

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 

 

﻿

SPPR HOLDINGS, INC., a Delaware corporation

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

 

 

(Signatures Continued On Next Page)

 

Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------

 

Exhibit 10.3

﻿

SPPR TRS SUBSIDIARY, LLC, a Delaware
limited liability company

By:TRS Leasing, Inc., a Virginia corporation, its manager

By:    /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President

﻿

CDOR AUS LOUIS, LLC, a Delaware

limited liability company

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

﻿

CDOR LEX LOWRY, LLC, a Delaware limited liability company

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

CDOR TLH MAGNOLIA, LLC, a Delaware limited liability company

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

TRS AUS LOUIS, LLC, a Delaware limited liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 



(Signatures Continued On Next Page)

 

Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------

 

﻿

TRS LEX LOWRY, LLC, a Delaware limited liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

TRS TLH MAGNOLIA, LLC, a Delaware limited liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

CDOR MCO VILLAGE, LLC, a Delaware
limited liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

TRS MCO VILLAGE, LLC, a Delaware
limited liability company

 

By: /s/ Jonathan J. Gantt 

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

CDOR ELP EDGE, LLC, a Delaware

limited liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

TRS ELP EDGE, LLC, a Delaware limited

liability company

 

By: /s/ Jonathan J. Gantt 

Name: Jonathan J. Gantt

Title:   Vice President

 



(Signatures Continued On Next Page)

 

Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------

 

﻿

CDOR AUS CASEY, LLC, a Delaware

limited liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

TRS AUS CASEY, LLC, a Delaware limited

liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

CDOR AUS TECH, LLC, a Delaware

limited liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

TRS AUS TECH, LLC, a Delaware limited

liability company

 

By: /s/ Jonathan J. Gantt 

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

CDOR CHS HOLIDAY, LLC, a Delaware

limited liability company

 

By: /s/ Jonathan J. Gantt 

Name: Jonathan J. Gantt

Title:   Vice President

 

﻿

TRS CHS HOLIDAY, LLC, a Delaware limited

liability company

 

By:    /s/ Jonathan J. Gantt

Name: Jonathan J. Gantt

Title:   Vice President

 

 

(Signatures Continued On Next Page)

 

Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------

 

Exhibit 10.3

LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

By:    /s/ Thomas Z. Schmitt
Name:    Thomas Z. Schmitt
Title:    Assistant Vice President

THE HUNTINGTON NATIONAL BANK

By:    /s/ Lauren D. Baltic
Name:    Lauren D. Baltic
Title:    AVP

BMO HARRIS BANK N.A.

By:    /s/ Gwendolyn Gatz
Name:    Gwendolyn Gatz
Title:  Director

﻿



Signature Page to Fourth Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------